Case 18-33926-hdh7 Doc 137 Filed 08/01/19            Entered 08/01/19 16:38:56       Page 1 of 2




THE LAW OFFICES OF
GLENN R. SNYDER

Glenn R. Snyder
State Bar. No. 18814900
627 Mercury Avenue, Suite 103
Duncanville, Texas 75137
(972) 594-1133
snyderglenn@sbcglobal.net

ATTORNEYS FOR
LARRY REYNOLDS

                          UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:                                        §             Chapter 11
                                              §
MANSFIELD BOAT AND RV                         §
STORAGE, LLC                                  §              Case No. 18-33926
                                              §
                Debtor,                       §


LARRY REYNOLD’S MOTION FO MOTION FOR REHEARING ON ORDER
FINDING LARRY RRE
                RYEN
                   HOEA
                      LDRS
                         INIG
                            NOCINVO
                                  ILRC
                                     DOER
                                        NTFE
                                           INMDPITNG
                                                   OFLC
                                                      AORR
                                                         UYRT

       Larry Reynolds file this his MOTION FOR REHEARING ON ORDER FINDING
LARRY REYNOLDS IN CIVIL CONTEMPT OF COURT and in support thereof would
show the Court as follows:

         This Motion for rehearing should be GRANTED because:

1.       Larry Reynolds did not receive adequate notice of the Motion and hearing.

2.       Service on Larry Reynolds of the Motion and hearing was not proper.

3.       There was no evidence to support the finding of the Court hold Larry Reynolds in
         contempt.

4.       The Court could not draw an adverse inference from Mr. Reynold’s assertion of his fifth
         amendment privilege. Movant, Pender Capital Asset Based Lending Fund I, LP
         (“Pender”) offered no other evidence.
Case 18-33926-hdh7 Doc 137 Filed 08/01/19         Entered 08/01/19 16:38:56        Page 2 of 2




5.    Larry Reynolds was not required to was not required to proffer evidence to refute Pender
      Capital Asset Based Lending Fund I, LP’s allegations. The burden of prof was entirely
      on the Pender.

6.    Because the Court erred in holding Mr. Reynolds in contempt, the portions of the Order
      Regarding Motion for Order Finding Larry Reynolds In Civil Contempt Of Court entered
      on July 15, 2019 which order Larry Reynolds to take certain actions (pages 2 and 3 of the
      Order) are void and unenforceable

7.    At the hearing on July 1, 2019 the Court did not find Mr. Reynolds in Contempt of Court.

8.    At the hearing on July 1, 2019 the court did not make the finding set forth in the Order
      Regarding Motion for Order Finding Larry Reynolds In Civil Contempt Of Court set forth
      in the Order at page 2 paragraph 3.


      WHEREFORE, PREMISSES CONSIDERED, for the reasons stated herein Larry

Reynolds requests the court GRANT his MOTION FOR REHEARING ON ORDER

FINDING LARRY REYNOLDS IN CIVIL CONTEMPT OF COURT be in all things

GRANTED and the findings and orders made in the Order Regarding Motion for Order Finding

Larry Reynolds In Civil Contempt Of Court be set aside and an new hearing GRANTED.




                                                  Respectfully submitted,

                                                  By: /s/ Glenn R. Snyder
                                                  State Bar No. 18814900
                                                  The Law Offices of Glenn R. Snyder
                                                  627 Mercury Avenue, Suite 103
                                                  Duncanville, Texas 75137
                                                  snyderglenn@sbcglobal.net

                                                  ATTORNEYS FOR
                                                  LARRY REYNOLDS
